United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, KANSAS CITY
MARTIN POST OFFICE, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0598
Issued: December 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 23, 2020 appellant, through counsel, filed a timely appeal from a September 13,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on February 5, 2018, as alleged.
FACTUAL HISTORY
On March 5, 2018 appellant, then a 41-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that, on February 5, 2018, he fell while casing his route in the
performance of duty. He indicated that he lost consciousness, fell, and hit his head on the cement
workroom floor and sustaining an open head wound.
Appellant stopped work on
February 5, 2018. On the claim form, the employing establishment indicated that appellant’s
injury was not sustained in the performance of duty because his injury was caused by a prior illness,
for which he had been hospitalized for approximately one month prior to his return to work on
February 5, 2018. It also noted that appellant had bragged about the amount of beer he had
consumed during the Super Bowl.
With his claim, appellant submitted a March 2, 2018 statement in which he described
falling on February 5, 2018 and striking his head on the cement floor. He also submitted a March 1,
2018 work release from Dr. Benjamin J. Saylor, a family practitioner.3
The record reflects that on February 5, 2018 appellant was transported to the hospital by
ambulance. In a February 5, 2018 emergency department report, Dr. Eric R. Macrae, a Boardcertified emergency medicine practitioner, noted that appellant had trouble recalling past medical
history, but noted that he had been recently hospitalized (reason unknown) and had a past history
of being “knocked unconscious after being hit in head, staples placed.” He indicated that appellant
had a sudden onset of a syncopal episode while at work putting mailboxes up above him. Appellant
denied taking any medications regularly, denied any history of seizures, denied family history of
cardiac dysrhythmias or sudden cardiac death. A computerized tomography (CT) scan4 was
performed of appellant’s head along with a physical examination. Dr. Macrae provided an
impression of syncope with altered mental status. Appellant was transferred to another facility for
further evaluation and a magnetic resonance imaging (MRI) scan.
In a February 5, 2018 report, Dr. Varsha Pawate, a family medical specialist, noted that
appellant had a history of anxiety, depression, and chronic lower back pain with radiculopathy and
presented status post syncope episode at work. Appellant was noted to have some bleeding from
the site of his fall on the left occipital lobe. Dr. Pawate reviewed the CT scan and indicated that
this possibly represented subtle calcification or petechial hemorrhage. She provided an impression
of status post syncope with no preceding symptoms. Dr. Vijay Parthiban, a Board-certified
internist, cosigned the report.

3

The work release indicated that appellant was released to part-time, light-duty work on March 6, 2018 with
increasing work hours until a return to full duty on March 17, 2018.
4
The CT scan of appellant’s head showed focal hypodensity within inferior right frontal lobe cortex and subtle
hyperdensities within the adjacent right frontal cortex which may be subtle calcification or petechial hemorrhage.

2

In a development letter dated March 29, 2018, OWCP advised appellant that additional
evidence was needed to establish his claim. It informed him of the type of factual and medical
evidence necessary and provided a questionnaire for his completion. OWCP afforded appellant
30 days to submit the necessary evidence.
On April 5, 2018 appellant completed OWCP’s development questionnaire. He denied
striking any object on his way down to the floor. Appellant also denied having a history of fainting
or other medical condition which may have contributed to his injury.
In a February 8, 2018 hospital discharge report, Dr. Pawate indicated that appellant was
admitted for syncope and discharged with small right frontal subdural hemorrhage, anxiety and
depression. The hospital course indicated that CT head showed possible petechial hemorrhages
and magnetic resonance imaging (MRI) brain scan showed minimal linear subdural hemorrhage
over anterior right frontal lobe. The electroencephalogram (EEG), electrocardiogram (EKG), and
echocardiogram were normal and did not show a cardiac reason for his syncopal episode. Repeat
CT head scan did not show a worsening bleed. A copy of a February 6, 2018 brain MRI scan was
provided.5
In a March 28, 2018 report, Dr. Cynthia L. Costa, a Board-certified neurologist, indicated
that appellant presented for a history of a head injury. She noted that in 2011 appellant was hit on
the back of the head and lost consciousness. Appellant reported that he was in an induced coma
for three days and suffered some cognitive difficulties thereafter. In January 2018, he was
hospitalized for rhabdomyolysis. In February 2018, appellant had a syncopal episode at work and
fell straight back, striking his head and losing consciousness. Dr. Costa noted that since the injury
appellant has had difficulty with headaches, memory (more immediate than long term), focus,
insomnia, fatigue, and mood. Appellant also had some disequilibrium that has improved.
Dr. Costa noted that the cause of the syncope was unknown and that the EEG and vascular imaging
were negative. She provided an assessment of post-concussive syndrome.
In an April 5, 2018 report, Dr. Saylor diagnosed post-concussive syndrome and
asymptomatic microscopic hematurla. He indicated that other medical conditions appellant had
included adenoma of right adrenal gland and transaminitis.
In an April 30, 2018 note, Dr. Costa advised that the reason for appellant’s episode of loss
of consciousness was unknown, as all the hospital testing was negative.
By decision dated April 30, 2018, OWCP denied the claim. It found that the medical
evidence of record was insufficient to establish that appellant’s diagnosed abrasion, postconcussive syndrome, and subdural hemorrhage were caused, aggravated, accelerated, or
precipitated by the accepted employment incident.

5

The February 6, 2018 brain MRI scan indicated encephalomalacia and gliosis with evidence of prior hemorrhage
and anterior inferior lateral right frontal lobe compatible with old trauma, and minimal linear subdural hemorrhage
over anterior right frontal lobe which appeared subacute.

3

On May 30, 2018 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. A telephonic hearing was held on November 15, 2018.
By decision dated January 30, 2019, an OWCP hearing representative vacated OWCP’s
April 30, 2018 decision and remanded the case to determine whether appellant’s injury occurred
in the performance of duty. The hearing representative noted that appellant had been hospitalized
prior to the claimed injury, but had been released for at least 48 hours. Also appellant had testified
that he consumed beer in moderation on the day of the Super Bowl. The hearing representative
noted that the evidence of record made reference to several other factors which may have been
contributory to the February 5, 2018 event, including the 2011 head injury, the February 7, 2018
MRI scan findings indicative of old trauma, the hospitalization immediately preceding the work
event, appellant’s medications, and any effects of the right adrenal gland adenoma and
transaminitis. The hearing representative determined that OWCP must initiate further
development with Dr. Costa as to whether any of those items could be considered contributory to
the cause of the February 5, 2018 syncope and to address how those factors were ruled out as the
cause of appellant’s syncope.
In a January 31, 2019 letter, OWCP requested that Dr. Costa review the statement of
accepted facts (SOAF) and a list of questions and to provide a comprehensive narrative medical
report with a rationalized medical opinion on the cause of appellant’s syncope. Dr. Costa was
afforded 30 days to respond. The letter included a note to appellant that he should follow up with
Dr. Costa to insure that a response was received. Both appellant and appellant’s counsel were
provided a copy of the letter. No further response was received from Dr. Costa.
By decision dated March 7, 2019, OWCP denied the claim, finding that the evidence of
record was insufficient to establish that appellant’s injury occurred in the performance of duty was
not established. It advised that Dr. Costa had not provided a comprehensive narrative medical
report as requested to explain that appellant’s injury was not caused by the outside factors
identified in hearing representative’s decision.
On March 12, 2019 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. A telephonic hearing was held on July 10, 2019. The hearing
representative noted that she needed appellant’s 2011 hospital records regarding appellant’s coma
with cognitive difficulties and the hospital records for the time period immediately preceding the
February 5, 2018 incident. Appellant testified that he had not seen Dr. Costa for some time, but
he could make an appointment with her office. He also testified that he was hospitalized in
February 2018, prior to the work incident. The hearing representative left the record open for 30
days. OWCP received duplicative evidence.
By decision dated September 13, 2019, an OWCP hearing representative affirmed OWCP’s
March 7, 2019 decision, finding that that appellant had not met his burden of proof to establish
that he sustained an injury in the performance of duty.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.10 Fact
of injury consists of two components that must be considered in conjunction with one another.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.11 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.12
It is a well-settled principle of workers’ compensation law, and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface and
there is no intervention or contribution by any hazard or special condition of employment -- is not
within coverage of FECA.13 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. However, as the Board has made equally clear,
the fact that the cause of a particular fall cannot be ascertained or that the reason it occurred cannot
be explained, does not establish that it was due to an idiopathic condition.14

6

Id.

7

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
8
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
9

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

11

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

12

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

13

A.B., Docket No. 17-1689 (issued December 4, 2018); L.G., Docket No. 13-0927 (issued August 27, 2013);
Carol A. Lyles, 57 ECAB 265 (2005).
14

A.B., id.; M.M., Docket No. 08-1510 (issued November 25, 2008).

5

This follows from the general rule that an injury occurring on the industrial premises during
working hours is compensable unless the injury is established to be within an exception to such
general rule.15 OWCP has the burden of proof to submit medical evidence showing the existence
of a personal, nonoccupational pathology if it chooses to make a finding that a given fall is
idiopathic in nature.16 If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, one which is
distinguishable from a fall in which it is definitely proven that a physical condition preexisted and
caused the fall.17
ANALYSIS
The Board finds that this case is not in posture for decision.
In determining whether appellant’s injury occurred in the performance of duty, the Board
must first consider factors to determine whether the February 5, 2018 incident was caused by an
idiopathic fall. Factors to be considered include whether there is evidence of a preexisting
condition that caused appellant to collapse, whether there were any intervening circumstances or
conditions that contributed to his fall, and whether appellant struck any part of his body against a
wall, piece of equipment, furniture, or similar object as he fell.18 In L.J.,19 the Board found that
OWCP failed to establish that a fall was idiopathic in nature because the medical evidence of
record failed to establish that the employee’s fall was solely the result of a nonoccupational
orthostatic hypotension condition. The Board has also previously explained in A.B.,20 that “if the
record does not establish that a particular fall was due to an idiopathic condition, it must be
considered as merely an unexplained fall, one which is distinguishable from a fall in which it is
definitely proved that a physical condition was preexisting and caused the fall.”
Similarly, herein, the Board finds that the medical evidence of record fails to establish that
appellant’s fall was solely the result of a personal, nonoccupational pathology.21 The medical
evidence noted that appellant was standing casing/putting mail in boxes up above him when he
fell. Appellant denied striking any object on his way down to the floor. The medical evidence
related to his hospitalization on February 5, 2018 was submitted to the record and did not establish

15

Dora J. Ward, 43 ECAB 767 (1992); Fay Leiter, 35 ECAB 176 (1983).

16

A.B., supra note 13; P.P., Docket No. 15-0522 (issued June 1, 2016).

17

See D.T., Docket No. 19-1486 (issued January 17, 2020); P.N., Docket No. 17-1283 (issued April 5, 2018);
John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).
18
See D.T., Docket No. 19-1486 (issued January 17, 2020); A.B., supra note 13; P.P., Docket No. 15-0522 (issued
June 1, 2016); see also Jennifer Atkerson, 55 ECAB 317 (2004).
19

Docket No. 08-1415 (issued December 22, 2008).

20

Supra note 13.

21

See D.M., Docket No. 18-1552 (issued June 2, 2020).

6

any cause for appellant’s fall. Dr. Costa reported in an April 30, 2018 note that the reason for
appellant’s episode of loss of consciousness was unknown, as all the hospital testing was negative.
Because appellant denied any intervention or contribution by some hazard or special
condition of the employment, OWCP undertook further development to address whether his fall
at work on February 5, 2018 was idiopathic or unexplained. It requested his medical records
regarding his hospitalization immediately prior to his return to duty on February 5, 2018 as well
as comprehensive medical report from Dr. Costa which explained whether any of appellant’s past
circumstances (i.e., 2011 head injury and induced coma, February 2018 MRI scan findings
indicative of old trauma, appellant’s hospitalization immediately preceding the work incident,
potential side effects of appellant’s medications, and any effects of the right adrenal gland adenoma
and transaminitis) contributed to his fall on February 5, 2018. However, despite OWCP’s
requests, the record remains devoid of this information. The mere fact that an employee has a
preexisting medical condition, without supporting medical rationale to establish that it was the
cause of the employment incident, is insufficient to establish that a fall is idiopathic.22 The record
at hand does not establish that the February 5, 2018 fall was due to an idiopathic condition; thus,
it must be considered as merely an unexplained fall, one which is distinguishable from a fall in
which it is definitely proved that a physical condition preexisted and caused the fall.23 The Board
finds that OWCP has failed to meet its burden to establish that appellant’s fall while standing and
casing at work was of an idiopathic nature with no contribution or intervention from employment
factors.24 The evidence of record is sufficient to require OWCP to further develop the medical
evidence and the case record.25
Accordingly, the case will be remanded for OWCP to determine whether appellant
sustained an injury causally related to the February 5, 2018 employment incident, and if so, to also
determine the nature and extent of disability, if any.
CONCLUSION
The Board finds that this case is not in posture for decision.

22

D.M., id.; A.B., supra note 13.

23

H.B., Docket No. 18-0278 (issued June 20, 2018).

24

A.B., supra note 13; R.D., Docket No. 13-1854 (issued December 23, 2014).

25

A.B., supra note 13; see Robert A. Redmond, 40 ECAB 796, 801 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 2, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

